DETAILED ACTION
Drawings
The drawings were received on 8/31/22.  These drawings are acceptable.
Specification
The amendments to the specification were received on 8/31/22. The amendments are acceptable.
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, while Berry et al. (WO 2015/164783, cited previously and hereafter ‘Berry’) and Nemoto et al. (US 2004/0249344, cited previously and hereafter ‘Nemoto’) teach many of the limitations of claim 1 (see 6/6/22 Non-Final Rejection), each are silent to wherein at least one of the plurality of engagement elements has a pointed distal end configured for at least partially embedding into the engagement portion of the syringe when the plurality of engagement elements are in the second position in combination with the rest of the limitations of claim 1.
Claims 2-9 depend from claim 1.
As to claim 10, applicant has incorporated previous claim 13 into instant claim 10. It was noted in the previous office action that no prior art was found teaching all the limitations of previous claim 13 in combination with claim 10.
Claims 11, 12, and 14-16 depend from claim 10.
As to claim 17, none of the prior art, either alone or in combination, teaches or makes obvious all the limitations of: 
A fluid injector comprising: 
at least one injector head comprising at least one reciprocally movable piston; 
an engagement mechanism associated with the at least one reciprocally movable piston and configured for releasably engaging an engagement portion at a proximal end of a rolling diaphragm syringe, wherein the rolling diaphragm syringe comprises a flexible sidewall configured for rolling upon itself when acted upon by the at least one reciprocally movable piston, the engagement mechanism comprising: 
a plurality of engagement elements, wherein each engagement element is reversibly and pivotally movable about a respective pivot pin relative to the engagement portion of the syringe between a first position, where the plurality of engagement elements are disengaged from the engagement portion of the syringe, and a second position, where the plurality of engagement elements are pivotally moved in a radially inward direction to engage with the engagement portion of the syringe, and wherein at least one of the plurality of engagement elements has a pointed distal end configured for at least partially embedding into the engagement portion of the syringe when the plurality of engagement -7-Atty. Docket: BHC179045 PCT-US elements are in the second position; and 
a drive mechanism for moving the plurality of engagement elements between the first position and the second position.
	Claims 18-20 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/22, have been fully considered and are persuasive.  The previous objections and rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783